


109 HCON 406 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2006-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 406
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2006
			Mr. Thompson of
			 Mississippi submitted the following concurrent resolution; which was
			 referred to the Committee on
			 Transportation and Infrastructure
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  needs of children affected by major disasters are unique and should be given
		  special consideration in conducting disaster preparedness, response, recovery,
		  and mitigation activities, and for other purposes.
	
	
		Whereas the average annual number of major disasters
			 declared by President was 38 in the 1980s, 46 in the 1990s, and 52 during the
			 first half of this decade;
		Whereas the annual number of major disasters in the United
			 States is expected to continue to increase;
		Whereas major disasters in the United States affect
			 2,000,000 to 3,000,000 people each year (as measured by the Federal Emergency
			 Management Agency), even excluding the truly catastrophic events that occurred
			 on the Gulf Coast in 2005;
		Whereas 5,192 children were reported to the National
			 Center for Missing and Exploited Children as missing or displaced as a result
			 of Hurricanes Katrina and Rita, and it took 6 ½ months to reunite one of these
			 children with her family;
		Whereas among these children were 45 children who arrived
			 at shelters separated from parents or guardians and without any adult
			 supervision, and it took just over a month to resolve these cases;
		Whereas 1,100 schools were closed immediately following
			 Hurricane Katrina and 372,000 schoolchildren were initially unable to attend
			 school in New Orleans and the Gulf Coast due to the hurricane;
		Whereas 7 percent of these schools remain closed in
			 Mississippi and 21 percent of these schools remain closed in Louisiana;
		Whereas more than 400,000 children under age 5 live in or
			 have evacuated from counties or parishes that have been declared major disaster
			 areas;
		Whereas the number of licensed child care facilities in
			 areas affected by Hurricanes Katrina and Rita declined by 54 (4 percent) in
			 Mississippi and 356 (25 percent) in Louisiana after the hurricanes;
		Whereas children are known to benefit from rapid mental
			 health programming following disasters to mitigate longer term impacts;
		Whereas disaster management in the United States is
			 carried out by local, State, and Federal government emergency management
			 organizations, and the disaster management programs and activities of these
			 organizations do not fully respond to the unique needs of children;
		Whereas local, State, and Federal government emergency
			 management professionals lack the technical knowledge, support, and contacts to
			 incorporate the unique needs of children into their disaster management
			 programs and activities; and
		Whereas legislative constraints on Federal disaster
			 response and recovery aid programs restrict disaster officials from responding
			 to the specific needs of children in a disaster, and the Federal Government
			 does not have a liaison or program concerning children’s issues in disasters:
			 Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the needs of
			 children affected by major disasters are unique and should be given special
			 consideration in conducting disaster preparedness, response, recovery, and
			 mitigation activities;
			(2)the Federal
			 Emergency Management Agency, in consultation with appropriate child-focused
			 nongovernmental organizations, should conduct activities to address the needs
			 of children in major disasters, such as—
				(A)incorporating
			 suggestions from such organizations on children’s issues into the National
			 Response Plan;
				(B)addressing the
			 needs of children in emergency shelters, trailer parks, and transitional
			 housing sites;
				(C)jointly developing
			 disaster preparedness materials for children, families, and schools to support
			 their understanding of the impact of disasters on children and strategies to
			 mitigate them; and
				(D)jointly developing
			 risk assessment tools for communities to use in determining children’s specific
			 disaster risks.
				
